DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volkov et al. (US 11,023,318) as supported by its provisional application 62/524,001.
In regards to claim 1, Volkov teaches a system for controlling memory access, comprising:
memory of a distributed file server (“Thus, as described herein, multiple copies of data are distributed across multiple nodes in a storage cluster, and the data is highly protected and available. If a storage node or drive fails, the data will still be available to the application via the second, third, fourth copies, etc.”, ‘318, Col. 23, lines 7-11; ‘011, page 10, paragraph 5); and
a plurality of computing devices operable to distribute data into the memory of the distributed file server (“Thus, as described herein, multiple copies of data are distributed across multiple nodes in a storage cluster, and the data is highly protected and available. If a storage node or drive fails, the data will still be available to the application via the second, third, fourth copies, etc.”, ‘318, Col. 23, lines 7-11; ‘011, page 10, paragraph 5)
wherein a two-level registry is accessible by a computing device of a plurality of computing devices (‘318, figure 6; ‘011, figure 3), and wherein the two-level registry is configured to:
shadow changes to the memory in a first level of the registry (“As shown in FIG. 6, a log (i.e., journal 306) is provided to receive update to the mapping. That is, when a user writes/updates data in a file (e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree—in journal 306 (i.e., commit log).”, ‘318, Col. 15, lines 59-65; ‘011, page 6, paragraph 6), 
push the changes to a second level of the registry if the number of changes exceeds the capacity of the first level of the registry (“Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree (e.g., B-tree 305).”, ‘318, Col. 15, line 65 - Col. 16, line 1; ‘011, page 6, paragraph 6), and
update the memory according to the changes recorded in the first level of the registry and the second level of the registry, if the number of changes pushed to the second level of the registry exceeds the capacity of the second level of the registry (“When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304).”, ‘318, Col. 16, lines 1-3; ‘011, page 6, paragraph 6).
In regards to claim 11, Volkov teaches a method for controlling memory access, comprising:
distributing data into memory of a distributed file server via a computing device of a plurality of computing devices (“Thus, as described herein, multiple copies of data are distributed across multiple nodes in a storage cluster, and the data is highly protected and available. If a storage node or drive fails, the data will still be available to the application via the second, third, fourth copies, etc.”, ‘318, Col. 23, lines 7-11; ‘011, page 10, paragraph 5);
accessing a two-level registry, wherein the accessing is performed via a computing device of a plurality of computing devices (‘318, figure 6; ‘011, figure 3);
recording changes being made to the memory in a first level of the registry, wherein the recording is performed via a computing device of a plurality of computing devices (“As shown in FIG. 6, a log (i.e., journal 306) is provided to receive update to the mapping. That is, when a user writes/updates data in a file (e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the metadata relating to the mapping of the offsets of this data is inserted into mapping structure: first, in case of LSM tree—in journal 306 (i.e., commit log).”, ‘318, Col. 15, lines 59-65; ‘011, page 6, paragraph 6); and
if the number of changes exceeds the capacity of the first level of the registry, pushing the changes to a second level of the registry (“Next, when the journal 306 is full, journal 306 can be deleted and data metadata from them can be inserted into a low-level B-tree (e.g., B-tree 305).”, ‘318, Col. 15, line 65 - Col. 16, line 1; ‘011, page 6, paragraph 6); and
if the number of changes pushed to the second level exceeds the capacity of the second level of the registry, updating the memory according to the changes recorded in the first level of the registry and the second level of the registry (“When this low-level B-tree 305 reaches its threshold size, it is merged with a top-level B-tree (e.g., B-tree 304).”, ‘318, Col. 16, lines 1-3; ‘011, page 6, paragraph 6).
In regards to claims 7 and 16, Volkov further teaches that the two-level registry is protected by distributed erasure coding (“Moreover, as further noted above, a primary technical advantage of erasure coding data protection is that, compared to replication, erasure encoding reduces the overall storage capacity needed protect the amount of 
In regards to claims 8 and 18, Volkov further teaches that the memory is non-volatile flash memory (“It will be understood by those of ordinary skill in the art that any type of media 56 that is able to store data in a form readable by a computer (solid state drives, flash memory cards, digital disks, random-access memory (RAM) and so on) may also be utilized.”, ‘318, Col. 24, lines 29-33; ‘011, page 14, paragraph 1).
In regards to claim 9 and 19, Volkov further teaches that the two-level is protected according to a verification of one or more backpointers, wherein a backpointer comprises a block ID of an object pointing to a registry block (“Specifically, a first LSM tree (similar structure as described above) can be provided for reverse translation from offsets in the data stream 102 (203) to offsets in the virtual file 103. … Thus, when the data storage module 12, for example, is set to delete a chunk, it uses the reverse translation tree to find all fragments that are still used and copies them to the end of data stream as described above.”, ‘318, Col. 17, lines 20-30; ‘011, page 10, paragraph 1).
In regards to claim 10, Volkov further teaches that the computing device is operable to locate a block of memory according to a table of pointers stored in a registry block (“In any event, according to the exemplary aspect, when the user reads from the virtual file (e.g., as a read request), the daemon using information from a mapping structure (e.g., mapping structure 105 also described below) looks for the required data in a data stream 102 (also called data log or append-only data log) that corresponds to 
In regards to claim 17, Volkov further teaches that the method comprises using the two-level registry to make changes to data read from the memory (“Accordingly, when a user of client device 10, for example, writes a piece of data (e.g., write 104) to the virtual file 103, the data storage module 12 is configured to add the written data as an extent to the end of the data stream 102 and update the mapping structure 105 to reflect this change.”, ‘318, Col. 11, lines 3-7; ‘011, page 3, paragraph 3).
In regards to claim 20, Volkov further teaches that the method comprises branching according to a table of pointers stored in a registry block (“In addition, a mapping structure 105 is metadata that is also provided and contains mappings between the pieces of data (i.e., the offset of the data) written to the virtual file 103 and the corresponding offsets in data stream 102.”, ‘318, Col. 10, lines 37-41; ‘011, page 3, paragraph 5; “FIG. 6 illustrates an example of an LSM tree implemented for the mapping structure 105 according to an exemplary aspect.”, ‘318, Col. 15, lines 54-56; ‘011, page 6, paragraph 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Volkov et al. (US 11,023,318) as supported by its provisional application 62/524,001 in view of Ben Dayan et al. (US 9,448,887).
In regards to claims 2 and 12, Volkov teaches claims 1 and 11.  Volkov fails to teach that the plurality of computing devices comprises a plurality of virtual file system (VFS) nodes.  Ben Dayan teaches that the plurality of computing devices comprises a plurality of virtual file system (VFS) nodes (“Shown in FIG. 1 is a local area network (LAN) 102 comprising one or more virtual file system (VFS) nodes 120 (indexed by integers from 1 to J, for j≧1)”, Col. 2, lines 15-18) in order that “the interface with the virtual file system is independent of the particular physical machine(s)” (Col. 2, lines 65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Volkov with Ben Dayan such that the plurality of computing devices comprises a plurality of virtual file system (VFS) nodes in order that “the interface with the virtual file system is independent of the particular physical machine(s)” (id.).
In regards to claims 3 and 13, Volkov further teaches that the two-level registry is located in a bucket of metadata (“That is, when a user writes/updates data in a file (e.g., virtual file 103), the data stream 102 (203) is also updated as described above, and the x (x an integer, where 1≦x≦X if at least one back end instance is present on VFS node 120j) services the file system requests that it receives and carries out tasks to otherwise manage the virtual file system (e.g., load balancing, journaling, maintaining metadata, caching, moving of data between tiers, removing stale data, correcting corrupted data, etc.)”, Col. 4, lines 53-59).
In regards to claims 4 and 14, Ben Dayan further teaches that the bucket metadata is one of a plurality of buckets on the VFS backend (“Each VFS back end instance 222x (x an integer, where 1≦x≦X if at least one back end instance is present on VFS node 120j) services the file system requests that it receives and carries out tasks to otherwise manage the virtual file system (e.g., load balancing, journaling, maintaining metadata, caching, moving of data between tiers, removing stale data, correcting corrupted data, etc.)”, Col. 4, lines 53-59).
In regards to claims 5 and 15, Ben Dayan further teaches that each bucket of the plurality of buckets manages its own registry (“Each VFS back end instance 222x (x an integer, where 1≦x≦X if at least one back end instance is present on VFS node 120j
In regards to claim 6, Volkov further teaches that the VFS backend is operable to make changes to data read from the memory according to the changes recorded in the two-level registry (“Accordingly, when a user of client device 10, for example, writes a piece of data (e.g., write 104) to the virtual file 103, the data storage module 12 is configured to add the written data as an extent to the end of the data stream 102 and update the mapping structure 105 to reflect this change.”, ‘318, Col. 11, lines 3-7; ‘011, page 3, paragraph 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,490. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations in the claims of the present application are in the patent’s claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,684,799 in view of Ben Dayan et al. (US 9,448,887).
Claims 1-20 of U.S. Patent No. 10,684,799 teach verbatim the majority of claims 1-20 of the present application.  Claims 1 and 11 of U.S. Patent No. 10,684,799 fails to teach memory of a distributed file server; and a plurality of computing devices operable to distribute data into the memory of the distributed file server.  Ben Dayan teaches memory of a distributed file server; and a plurality of computing devices operable to distribute data into the memory of the distributed file server (“FIG. 1 illustrates various example configurations of a virtual file system in accordance with aspects of this disclosure. Shown in FIG. 1 is a local area network (LAN) 102 comprising one or more virtual file system (VFS) nodes 120 (indexed by integers from 1 to J, for j≧1)”, Col. 2, lines 13-18; “The example VFS node 120 comprises hardware 302 that, in turn, comprises a processor chipset 304, a network adaptor 308, and, optionally, one or more storage devices 306 (indexed by integers from 1 to W, for W≧1).”, Col. 4, lines 11-15) in order to provide failure resilience (Col. 5, lines 43-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of U.S. Patent No. 10,684,799 with Ben Dayan to include memory of a distributed file server; and a plurality of computing devices operable to distribute data into the memory of the distributed file server in order to provide failure resilience (id.).

Response to Arguments
Applicant’s arguments, see remarks, filed 2 March 2022, with respect to the rejections of the claims under 35 U.S.C 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        18 March 2022